Citation Nr: 1144040	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  09-29 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a hallux valgus of the left foot, to include as secondary to a service-connected foot disability.

2.  Entitlement to service connection for sleep apnea, to include as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and A.L.


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a Travel Board hearing which was chaired by the undersigned Acting Veterans Law Judge at the Waco RO in July 2011.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).  

As discussed in further detail in the following decision, the Board finds that new and material evidence sufficient to reopen the previously denied claim of service connection for a hallux valgus of the left foot has been received.  Thus, to this extent, the Veteran's appeal is being granted.  The de novo claim for service connection for a hallux valgus of the left foot, as well as the issue of service connection for sleep apnea, are addressed in the REMAND portion of the decision below and are being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  

Finally, as discussed below, the Veteran's claim of service connection for a hallux valgus of the left foot was originally denied by the RO in September 1999 on a direct service connection basis and as secondary to his service-connected hallux valgus of the right foot.  During the July 2011 hearing, it was noted that service-connected had been granted for bilateral pes plans and tinea pedis and that the Veteran's foot disabilities might be interrelated.  See the hearing transcript, pages 6, 10.  As a result, the Board is expanding the Veteran's claim of service connection for hallux valgus of the left foot to include as secondary to all other service-connected foot disabilities. 


FINDINGS OF FACT

1.  In a September 1999 rating decision, the RO denied service connection for hallux valgus of the left foot, to include as secondary to service-connected hallux valgus of the right foot. 

2.  The evidence associated with the claims folder subsequent to the RO's September 1999 rating action, considered in conjunction with the record as a whole, raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hallux valgus of the left foot, to include as secondary to a service-connected foot disability.


CONCLUSIONS OF LAW

1.  The September 1999 rating decision, which denied service connection for hallux valgus of the left foot on a direct basis and as secondary to service-connected hallux valgus of the right foot, is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  Since the September 1999 rating decision, new and material evidence has been received which serves to reopen the claim of entitlement to service connection for hallux valgus of the left foot, to include as secondary to a service-connected foot disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) has changed the standard for processing veterans' claims.  The VCAA provides for the duties to notify and to assist an appellant in the development of his/her claim but leaves intact the requirement that new and material evidence be received in order to reopen a previously and finally denied claim under 38 U.S.C.A. § 5108.  It is specifically noted that nothing in the Act shall be construed to require the Secretary to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f); see also Paralyzed Veterans of America, et al. v. Secretary of Veterans Affairs, 345 F.3d 1334, 1343 (Fed. Cir. 2003) (PVA) (without the introduction of new and material evidence, VA not required to provide a medical examination or opinion).

Specifically, in a new and material claim, the VCAA notice must include a discussion of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish the underlying claim for the benefit sought.  The notice should include a discussion of the basis for the prior denial and the specific evidence is needed to reopen the claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Here, the Veteran was provided with a VCAA notice letter in June 2008.  The Board need not, however, address the adequacy of this notice letter, or whether VA has met its duty to assist the Veteran in the development of his claim.  This is so because, as will be discussed in further detail in the following decision, the Board finds that the evidence received since the September 1999 final denial is new and material.  As this portion of the Veteran's appeal is being granted in full, there can be no prejudice to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further development would serve no useful purpose and would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran).  Thus, the Board will proceed to a decision.  

II. Law and Regulations

In general, RO rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2011).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

The Board notes that the definition of material evidence was revised in August 2001.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2011)].  This change in the law pertains only to claims filed on or after August 29, 2001.  Because the Veteran's claim to reopen was initiated in November 2007, this claim will be adjudicated by applying the revised section 3.156, which provides that new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310 (2011); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) evidence establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

III.  Analysis 

The Veteran was originally denied service connection for a hallux valgus of the left foot in a September 1999 rating decision.  The Veteran was notified of this decision and of his appeal rights in a September 1999 letter but did not initiate an appeal of that denial. 

When the Veteran's claim for service connection was denied in September 1999, the record contained his service treatment records, VA treatment records and an August 1999 VA examination. 

These documents indicate that the Veteran complained of "foot trouble" during his May 1991 separation examination.  The medical officer who reviewed the Veteran's complaints noted that he had chronic fungal infections of the feet and left ankle pain after running.  The Veteran's service treatment records also document complaints of a tingling sensation in his left foot and a diagnosis of bilateral pes planus.  See a November 1990 treatment record and a July 1988 in-service examination, respectively.  A hallux valgus of the left foot was not clinically diagnosed during service.  Instead, the Veteran was diagnosed with hallux valgus of the left foot during an August 1999 VA examination. 

Based on this evidence, the September 1999 rating decision denied service connection for hallux valgus of the left foot.  The basis for this decision was that the Veteran's service treatment records did not document any complaints or treatment for hallux valgus of the left foot and a VA examiner indicated that the Veteran's hallux valgus of the left foot was unrelated to his service-connected hallux valgus of the right foot. 

The September 1999 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.1103 (2011). As explained above, the Veteran's claim of entitlement to service connection may only be reopened if new and material evidence is received. See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). Therefore, the Board's inquiry will be directed to the question of whether any additionally submitted [i.e., since September 1999] raises a reasonable possibility of substantiating the Veteran's claim.

As noted, the RO denied the Veteran's claim of service connection for hallux valgus of the left foot in September 1999 because there was no evidence of this disability during service and a VA examiner indicated that the Veteran's hallux valgus of the left foot was unrelated to his service-connected hallux valgus of the right foot. 

The evidence associated with the Veteran's claims folder since the September 1999 rating action includes VA treatment records, statements from the Veteran and his spouse, and the July 2011 hearing transcript.

During the July 2011 hearing, the Veteran testified that he developed a left hallux valgus during service which has continued to the present day.  See the hearing transcript, page 3, 7, 9.  The Veteran's spouse also indicated that the Veteran developed foot problems during service.  Id. at 9.  This evidence is "new" in that it was not of record at the time of the June 2004 denial.  The evidence is also "material" because it relates to an unestablished fact necessary to substantiate the claim, namely, that the Veteran had a disability during service.  See Shade, v. Shinseki, 24 Vet. App. 110, 121 (2010) (regulations do not require new and material evidence as to each previously unproven element of a claim).  Inasmuch as the record indicates that the Veteran has a been diagnosed with hallux valgus of the left foot, and he has indicated that this disability developed during service and has continued to the present date, the Board finds that the new evidence raises a reasonable possibility of substantiating the claim.

The Board has determined that new and material evidence sufficient to reopen the previously denied claim for service connection for hallux valgus of the left foot has been received.  The Board grants this aspect of the Veteran's appeal.  The underlying claim for service connection for hallux valgus of the left foot will be addressed in the Remand portion of this decision.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for hallux valgus of the left foot is reopened.  To that extent only, the appeal of this issue is allowed. 



REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the issues of service connection for a hallux valgus of the left foot, to include as secondary to a service-connected foot disability, and service connection for sleep apnea, to include as secondary PTSD, must be remanded for further development of the record.  

With respect to the Veteran's left hallux valgus claim, the record indicates that the Veteran has been diagnosed with a hallux valgus of the left foot.  See, e.g., the August 1999 VA examination.  During the July 2011 hearing, the Veteran and his spouse testified that this disability developed during service and has continued to the present date.  The Board also observes that the Veteran has been granted service connection for bilateral pes planus, tinea pedis and a hallux valgus of the right foot. 

Accordingly, this issue presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  

These questions concern whether the Veteran's hallux valgus of the left foot had its clinical onset in service, is otherwise related to active duty, or was caused or aggravated (permanently worsened beyond normal progression) by his service-connected foot disabilities, to include bilateral pes planus, tinea pedis or a hallux valgus of the right foot.  These questions must be addressed by an appropriately qualified medical professional.  A medical examination is therefore necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370 (2002).  See also 38 C.F.R. § 3.159(c)(4) (2011) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].

With respect to the Veteran's sleep apnea claim, the record indicates that the Veteran has been diagnosed with sleep apnea.  During the July 2011 hearing, the Veteran and his spouse testified that he developed sleep problems while on active duty.  Finally, in his August 2009 substantive appeal, the Veteran argued that his claimed sleep apnea is due to his PTSD. 

Thus, the Veteran's claim for sleep apnea presents certain medical questions which cannot be answered by the Board. See Colvin, supra.  These questions concern whether the Veteran's diagnosed sleep apnea had its onset during, or is otherwise related to his military service or was caused or aggravated (permanently worsened beyond normal progression) by his PTSD.  These questions must be addressed by an appropriately qualified medical professional. A medical examination is therefore necessary.  See McLendon & Charles, both supra. See also 38 C.F.R. § 3.159(c)(4) (2011).

In addition, the Board observes that the Veteran has been receiving ongoing treatment from the VA Central Texas Heath Care System.  See the hearing transcript, page 8. 
As the Board is remanding the Veteran's hallux valgus of the left foot and sleep apnea claims for further development, his updated treatment records should be obtained and associated with his claims folder.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Finally, the Board observes that while the RO sent the Veteran VCAA notice letters in December 2007, June 2008 and January 2010, these letters did not inform the Veteran of what evidence is necessary to substantiate his hallux valgus claim on a secondary basis.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2011).  This must be accomplished. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)


1.  The RO must assure that all notice and development required by VCAA has been accomplished, to include providing the Veteran with a VCAA notice letter which informs him of what the evidence must show to establish that the claimed hallux valgus of the left foot was caused or aggravated by his service-connected foot disabilities. 

2.  The RO should obtain the Veteran's more recent treatment records (since December 2009) from the Temple VAMC and associate the records with the claims folder.

3.  Once the above action has been completed, the RO should schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any hallux valgus of the left foot he might have.  The Veteran's claims folder, including a copy of this remand, must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

For any hallux valgus of the left foot diagnosed on examination, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disorder had its clinical onset in service, is otherwise related to active duty, or was caused or aggravated (permanently worsened beyond normal progression) by his service-connected foot disabilities.  (The examiner should be informed that service connection has been granted for bilateral pes planus, tinea pedis, and right hallux valgus).  If the Veteran is found to have hallux valgus of the left foot that is aggravated by a service-connected foot disability, the examiner should quantify the approximate degree of aggravation.  Complete rationale should be provided for all opinions expressed.  

4.  Then accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any sleep apnea he might have.  The Veteran's claims folder, including a copy of this remand, must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

For any sleep apnea diagnosed on examination, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disorder had its clinical onset in service, is otherwise related to active duty, or was caused or aggravated (permanently worsened beyond normal progression) by his PTSD.  If the Veteran is found to have sleep apnea that is aggravated by his PTSD, the examiner should quantify the approximate degree of aggravation.  Complete rationale should be provided for all opinions expressed.  

5.  Following completion of the above, adjudicate the issue on appeal.  If the decisions remain adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


